Citation Nr: 1011630	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-37 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for traumatic brain injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 2003 to December 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to adjudicate 
the Veteran's claim.

The Veteran contends that he has a diagnosis of traumatic 
brain injury related to combat service in Iraq.  
Specifically, the Veteran reported that while participating 
in Operation Iraqi Freedom, he worked as an armored tanker 
crewman and experienced mortar attacks and IED blasts.  He 
described numerous injuries to the head and reported that he 
blacked out on one occasion after a head injury.  As a 
result, the Veteran has reported symptoms such as frequent 
headaches and poor concentration.  The Board notes that the 
Veteran is currently service-connected for, in pertinent 
part, migraine headaches and posttraumatic stress disorder 
(PTSD).

A review of the service records shows that the Veteran served 
as an armor crewman with service in Iraq from November 2003 
to April 2004.  Service personnel records confirm the 
Veteran's deployment in a combat zone.  Thus, the Veteran's 
combat exposure and stressors have been conceded.  Service 
treatment records show multiple occasions of treatment for 
headaches without evidence of a diagnosis of traumatic brain 
injury or neurological findings.  The evidence shows the 
Veteran was discharged from service due to symptoms related 
to a diagnosis of PTSD.

The Board notes conflicting post-service medical evidence 
regarding a diagnosis of traumatic brain injury.  At the time 
of a March 2006 VA examination, a diagnosis of headaches 
medicamentosa and migraine headaches was made; the examiner 
noted that there were no neurological findings.  In an August 
2007 VA physical medicine rehabilitation consultation to 
assess whether the Veteran had fibromyalgia, the examiner 
reported, in essence, that the Veteran experienced both 
migraine headaches and musculoskeletal headaches, indicating 
an apparent differentiation between these two types of 
headaches.  The examiner considered the Veteran's history of 
head injury in service and provided diagnoses of traumatic 
brain injury; musculoskeletal headache with suboccipital 
tenderness; and PTSD; he referred the Veteran for a cognitive 
evaluation and to set up a treatment program for the Veteran.  

In October 2007, the Veteran underwent a VA neurocognitive 
assessment; it was noted that the Veteran had been referred 
for this consultation because of a positive second level TBI 
screening.  The examiner at that time found that the Veteran 
presented with a range of cognitive deficits and emotional 
difficulties and physical impairments that were consistent 
with his reported combat-related injuries and experience, and 
clearly fit the definition of polytrauma.  The Axis I 
diagnosis was cognitive disorder, not otherwise specified; 
chronic PTSD; and chronic, severe major depressive disorder.  
The Axis III diagnosis was that per chart review and patient 
report: history of polytrauma with traumatic brain injury.   

In a March 2008 VA mental health note, the examiner indicated 
a diagnosis of traumatic brain injury.  

In April 2008, the Veteran was afforded a VA contract (QTC) 
examination by a private neurologist.  The examiner 
considered the Veteran's history of head injury in service, 
but found no evidence of traumatic brain injury because 
neurological findings were normal.  The examiner noted that 
there was no evidence of focal neurological deficit.  The 
Veteran had not developed post-traumatic epilepsy.  The 
examiner stated that he did not feel that the Veteran from 
his evaluation (history, neurological examination) 
demonstrated evidence of neuropsychological residual or 
cognitive change related to traumatic brain injury.  The 
examiner noted no evidence of neurological sequelae related 
to traumatic brain injury.  The examiner opined that the 
Veteran's history of blows to the head would qualify for a 
diagnosis of closed head injury, but that he did not see 
evidence of traumatic brain injury. 

The Board notes however, that the medical opinions discussed 
above were not predicated on a review of the claims file, to 
include the Veteran's service treatment records and complete 
medical history.  In this regard, the April 2008 examiner did 
not discuss or consider the August 2007 physical medicine 
rehabilitation consultation report or the October 2007 VA 
neurocognitive assessment indicating traumatic brain injury, 
nor did he reference the March 2008 mental health record 
which also provided a diagnosis of traumatic brain injury.  

Additionally, the Board notes that during the April 2008 
examination, the Veteran reported undergoing MRI and CT brain 
imaging during service.  However, the service records 
associated with the claims file show no evidence of a 
service-related MRI or CT reports for the brain.  A May 2005 
service treatment record also indicates that the Veteran was 
referred for a neurology consultation, but there is no 
evidence of the consultation record in the file.  Thus, these 
specific service treatment records must be requested and 
associated with the claims file.  The Board points out that, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1) (2009).  
Once the records have been obtained, the Veteran should be 
afforded a new VA examination based on the entire record in 
order to determine whether the Veteran had traumatic brain 
injury residuals related to service.  

Considering the complete evidence of record, the Board finds 
that this case presents certain medical questions which 
cannot be answered by the Board.  Thus, a VA medical opinion 
is critical to the outcome.  See Colvin v. Derwinski, 1 Vet. 
App. 191, 175 (1999) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions].  
In this regard, the record indicates potentially outstanding 
service treatment records, conflicting medical evidence, and 
continued treatment for symptoms of traumatic brain injury 
such as headaches and concentration problems since service.  
Therefore, as this case is being remanded for further 
development and a comprehensive medical opinion has not been 
presented, a VA examination and opinion is warranted.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  The Board notes that VA regulations regarding 
the rating of traumatic brain injury claims were revised in 
September 2008.  38 CFR § 4.124a; 73 Fed. Reg. 54693-54708 
(Sept. 23, 2008).  In October 2008 VA also revised the 
traumatic brain injury examination guidelines.  See also 
Veterans Benefits Administration Training Letter 09-01 (Jan. 
21, 2009).  Such guidance may be useful in determining 
whether the Veteran has TBI residuals.

As this case is being remanded for additional development, 
the RO/AMC should attempt to obtain any relevant, non-
duplicative, treatment records since 2008 prior to the 
reexamination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request any 
relative, non-duplicative treatment 
records since 2008.  All attempts to 
locate these records should be indicated 
in the claims file.  If these reports 
cannot be located, it should be so stated.

2.  The RO/AMC should specifically request 
any and all MRI and CT brain imaging 
reports conducted during service as well 
as any and all neurological reports.  All 
attempts to locate these records should be 
indicated in the claims file.  If these 
reports cannot be located, it should be so 
stated.

3.  After the above has been completed, 
the RO/AMC should schedule the Veteran for 
a VA TBI examination for the purpose of 
ascertaining whether he has any current 
residuals of a traumatic brain injury 
sustained in service.  The claims file 
must be reviewed by the examiner and the 
report should note that review.  The 
current Compensation and Pension 
Examination TBI Examination Guidelines 
must be followed.  All indicated tests 
must be performed, and all findings 
reported in detail.  

The examiner is specifically requested to 
identify all residual symptoms (including 
all subjective complaints) that are 
determined to be related to the in-service 
head injury/injuries.  

The examiner should also opine as to 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that 
any claimed impairment is related to the 
head injury in service.  The examiner's 
attention is directed to the service 
treatment records showing in-service 
treatment for headaches and PTSD, post-
service medical records (including the 
August 2007, October 2007, March 2008, and 
April 2008 treatment records) and the 
arguments by the Veteran and his 
representative.  

A rationale for any opinion advanced 
should be clearly stated.  If an opinion 
cannot be rendered without resorting to 
mere speculation, the examiner should so 
state, and provide a rationale for that 
conclusion.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case (SSOC) must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


